Form6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofOctober 2012 Commission File Number 000-25383 Infosys Limited (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant's name into English) Electronics City, Hosur Road, Bangalore– 560 100, Karnataka, India. +91-80-2852-0261 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-FþForm40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7): o TABLE OF CONTENTS COMPLETION OF ACQUISITION OF LODESTONE HOLDING AG SIGNATURES INDEX TO EXHIBITS EXHIBIT 99.1 COMPLETION OF ACQUISITION OF LODESTONE HOLDING AG Infosys Limited (“Infosys” or the “Company”), hereby files with the United States Securities and Exchange Commission this Report on Form 6-K. This Report on Form 6-K shall be deemed to be incorporated by reference into the Company's registration statements under the Securities Act of 1933, as amended. On October 22, 2012, Infosys announced that it had completed the acquisition of Lodestone Holding AG (“Lodestone”), a leading management consultancy based in Switzerland, pursuant to the terms of an agreement (“Share Purchase Agreement”) by and between Infosys, Lodestone, and Ronald Hafner, Micheal Stein, Peter Odman and Jurgen Bauer and the further shareholders of Lodestone Holding AG (collectively, the “Sellers”) the execution of which was previously announced. The acquisition of 100% of the share capital of Lodestone from the Sellers was completed upon payment of the upfront purchase consideration, based on the enterprise value of CHF 330 million, to the Sellers. The press release announcing the completion of the acquisition of Lodestone is attached hereto as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Infosys Limited /s/ S. D. Shibulal Date: October 23, 2012 S. D. Shibulal Chief Executive Officer INDEXTO EXHIBITS Exhibit No. Description Press Release, dated October 22, 2012, entitled “Infosys Completes Acquisition of Lodestone Holding AG”
